—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated November 6, 1998, which denied its motion pursuant to CPLR 510 (1) and (3) to change the venue of the action from the Supreme Court, Kings County, to the Supreme Court, Nassau County.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for a change of venue pursuant to CPLR 510 (1) (see, CPLR 511 [a]; Runcie v Cross County Shopping Mall, 268 AD2d 577; Singh v Becher, 249 AD2d 154; cf., Buziashvili v Ryan, 264 AD2d 797; O’Connor v Roman Catholic Diocese, 231 AD2d 700), and CPLR 510 (3) (see, Miszko v Leeds & Morelli, 269 AD2d 372; Schlegel v Aetna Cas. & Sur. Co., 258 AD2d 576; Mallory v Long Is. R. R., 245 AD2d 493). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.